TURNER, P. J., Concurring and Dissenting.
I would reverse the disqualification orders in their entirety. The evidence in this matter was that in the case of In re Charlisse C. (2007) 149 Cal.App.4th 1554 [58 Cal.Rptr.3d 173], review granted July 18, 2007, S152822. Evidence developed during the Charlisse C. hearings demonstrated that the Children’s Law Center of Los Angeles (the center), which was originally organized as three separate law firms, had failed to maintain the ethical walls in existence when its structure was approved by Division Three of this appellate district in Castro v. Los Angeles County Bd. of Supervisors (1991) 232 Cal.App.3d 1432, 1435-1445 [284 Cal.Rptr. 154]. During the proceedings in Charlisse C, in response to the extensive evidentiary showing of noncompliance with Castro, the juvenile court gave a tentative ruling that covers seven pages in the reporter’s transcript and discusses both violations of substance and appearance. *1274Charlisse C. is a successive representation case where the center had previously represented the mother. (See Flatt v. Superior Court (1994) 9 Cal.4th 275, 282-284 [36 Cal.Rptr.2d 537, 885 P.2d 950]; People v. Baylis (2006) 139 Cal.App.4th 1054, 1064-1065 [43 Cal.Rptr.3d 559].)
This case is materially different from Charlisse C. Here, the purported multiple representation involves siblings represented by a law firm that neglected to maintain the ethical walls mandated by Castro v. Los Angeles County Bd. of Supervisors, supra, 232 Cal.App.3d at pages 1435-1445. The disqualification rules applicable here are substantively different from those that apply to the multiple representation of a parent and a sibling, as was the case in Charlisse C. In the case of siblings, multiple representation is permissible in the absence of actually conflicting interests. (In re Celine R. (2003) 31 Cal.4th 45, 58 [1 Cal.Rptr.3d 432, 71 P.3d 787]; Carroll v. Superior Court (2002) 101 Cal.App.4th 1423, 1428-1430 [124 Cal.Rptr.2d 891]; Welf. & Inst. Code, § 317, subd. (c).) Regardless of the evidence of noncompliance with the ethical walls mandated by Castro v. Los Angeles County Bd. of Supervisors, supra, 232 Cal.App.3d at pages 1435-1445, no improper concurrent representation issue is present here because there is no evidence of actually conflicting interests between the youngsters. There was no evidence the children’s attorneys, acting as counsel and guardians ad litem, will assert in any future hearing actually conflicting positions. Nor is there any evidence that in any prior hearing actually conflicting positions were asserted. No doubt, there may be potential conflicts of interest between the children; but that state of affairs cannot justify a disqualification order based on conflict of interest grounds in dependency cases. (In re Celine R., supra, 31 Cal.4th at p. 58; Carroll v. Superior Court, supra, 101 Cal.App.4th at pp. 1428-1430.)
Further, the juvenile court never found there was an actual conflict of interest nor ruled on that basis in issuing the disqualification orders. The basis of the juvenile court’s exercise of discretion was its belief that its findings, which are under review by our Supreme Court in the Charlisse C. case, applied here. These extensive findings do not permit disqualification of a single attorney or law firm representing siblings in a dependency case—they only permit disqualification in a successive representation scenario. Given that the juvenile court never exercised its discretion on the ground an actual conflict of interest existed, I do not believe we can uphold any part of its ruling on a ground never utilized by it. (Olvera v. Olvera (1991) 232 Cal.App.3d 32, 39 [283 Cal.Rptr. 271]; Cramer v. Morrison (1979) 88 Cal.App.3d 873, 887 [153 Cal.Rptr. 865]; Zak v. State Farm etc. Ins. Co. (1965) 232 Cal.App.2d 500, 506 [42 Cal.Rptr. 908]; see Clothesrigger, Inc. v. GTE Corp. (1987) 191 Cal.App.3d 605, 621 [236 Cal.Rptr. 605].) Regardless of the evidence *1275concerning noncompliance with the ethical walls mandated by Castro v. Los Angeles County Bd. of Supervisors, supra, 232 Cal.App.3d at pages 1435-1445, no improper concurrent representation issue was present when the disqualification orders were entered.
A petition for a rehearing was denied August 21, 2007, and the petition of minors Zamer G., Joshua E. and Justin E. for review by the Supreme Court was denied October 31, 2007, S156145.